526 S.W.2d 39 (1975)
Joan Caroline ALBERT, Plaintiff-Respondent,
v.
Harry DECLUE and Georgia Declue, Defendants-Appellants.
No. 35548.
Missouri Court of Appeals, St. Louis District, Division Two.
June 17, 1975.
Motion for Rehearing or Transfer Denied August 7, 1975.
Samuel Richeson, Nicholas G. Gasaway, Dearing, Richeson, Roberts & Wegmann, Hillsboro, for defendants-appellants.
Joseph Howlett, Shaw & Howlett, Clayton, for plaintiff-respondent.
*40 STEWART, Judge.
Defendants appeal from the judgment in this court tried case in which the court quieted title to a triangular piece of land in plaintiff and further found that defendants had not carried the burden of proving that they had obtained title to that land by adverse possession.
Plaintiff is the record owner of a 40 acre tract of land in Washington County which adjoins a 40 acre tract owned by defendants. Defendants' property lies to the south of that of plaintiff. Defendants sought to establish title to a triangular tract to the north of the common record boundary line of the parties.[1] The portion of plaintiff's property claimed by defendants was fenced with barbed wire primarily set in trees. While fencing is one of the strongest indications of adverse possession the primary issue here was whether the defendants had held adversely for the necessary prescriptive time. The evidence on this point was conflicting, we must therefore give great deference to the finding of the trial court who was in better position to judge the credibility of the witnesses and the weight of the evidence. Marshall v. Marshall, 484 S.W.2d 208 (Mo.1972). We have reviewed the record and conclude that the findings and conclusions of the trial court are not clearly erroneous; no errors of law appear. A full opinion would have no precedential value we thus affirm in accord with Rule 84.16(b), V.A.M.R.
CLEMENS, P. J. and KELLY, J., concur.
NOTES
[1]  It would serve no useful purpose to recite the lengthly legal description in this opinion.